Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US patent No. 9,597,397. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,144,568. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,034,908. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,000,021. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US patent No. 9,579,384. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US patent No. 9,597,398. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US patent No. 9,597,399.  Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US patent No. 9,572,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US patent No. 9,572,888. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US patent No. 10,052,385. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose parenterally administering bendamustine with compositions comprising substantially similar ingredients.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant application, Applicant’s claims recite a method of treating cancer or a malignant disease with a formulation with only bendamustine, a parenterally acceptable diluent, and optionally an antioxidant, but Applicant’s specification does not have support for a method of treating cancer or a malignant disease with any bendamustine formulations, which are without a solubilizer comprising polyethylene glycol and propylene glycol.  Further, Applicant’s specification only provides written description for treating chronic lymphocytic leukemia and indolent B-bell non-Hodgkin’s lymphoma, but not any cancer or malignant disease.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627